Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his waiver of the right to appeal is unenforceable. County Court was not required to engage in any particular litany during the allocution in order to render the waiver valid (see, People v Moissett, 76 NY2d 909, 910-911; People v Coleman [appeal No. 1], 219 AD2d 827). The record establishes that the waiver was voluntary, knowing, and intelligent (see, People v Seaberg, 74 NY2d 1, 11). That waiver encompasses the contention of defendant that the court erred in denying his motion to suppress his statements (see, People v Bieniek, 178 AD2d 985, lv denied 79 NY2d 997) and in denying his request for youthful offender treatment (see, People v Rocklin, 265 AD2d 920, Iv denied 94 NY2d 906). Because defendant was advised of the maximum sentence he could receive, the waiver also encompasses defendant’s challenge to the severity of the *865sentence (see, People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Erie County Court, D’Amico, J. — Attempted Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Wisner and Lawton, JJ.